United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3157
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Marcus McIntosh,                          *      [PUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 10, 2000

                                    Filed: January 19, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Marcus McIntosh appeals his jury conviction for possession of cocaine base with
intent to distribute. See 21 U.S.C. § 841(a)(1) & (b)(1)(B) (1994). McIntosh contends
the trial court should not have admitted certified court documents misidentifying his
1995 state felony possession conviction as a drug trafficking felony because the
documents unfairly enhanced the Government's claim that McIntosh intended to
distribute cocaine base and unfairly diminished McIntosh's claim that he was merely
a drug user. We disagree. When an authorized person certifies facts in public records,
the records are admissible under Federal Rules of Evidence 803(8) and 902(4). See
United States v. Lechuga, 975 F.2d 397, 399 (7th Cir. 1992); accord United States v.
Aikins, 946 F.2d 608, 614 (9th Cir. 1990). The records "[are] only prima facie
evidence of the fact[s] certified and so may be rebutted by the defendants." Id. at 615.
Although McIntosh was entitled to present evidence to show the certified state court
document was incorrect, he failed to do so. Even if McIntosh had presented rebuttal
evidence, we would find no basis for reversal because the record contained ample
additional evidence from which the jury could find McIntosh's intent to distribute the
cocaine base: (1) McIntosh was convicted in 1987 on federal drug trafficking charges,
(2) McIntosh was carrying 31.23 grams of cocaine base when he was arrested, (3) the
cocaine base was individually packaged in six baggies, (4) the cocaine base was valued
at $3000, and (5) McIntosh testified about his knowledge of drug dealing. See United
States v. Alaniz, 148 F.3d 929, 934 (8th Cir.), cert. denied, 119 S. Ct. 604 (1998).

        We also reject McIntosh's contention that his constitutional right to a fair trial
was violated when he was tried in jail clothing. The record shows the court made every
effort to get street clothing for McIntosh and when it became apparent that McIntosh
would not have street clothing, the court explained to the jury that McIntosh only wore
jail clothing because he failed to make bond. Because McIntosh concedes he did not
object to wearing jail clothing at trial, we conclude McIntosh "was not compelled to
stand trial before a jury while dressed in identifiable prison clothes in violation of his
constitutional right to a fair trial." Smith v. United States, 182 F.3d 1023, 1025 (8th
Cir. 1999).

      We affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-